Citation Nr: 9924173	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury of the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
ichthyosis of the thighs, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran, who had active military 
service from November 1977 to November 1980, appealed that 
decision to the Board for resolution.


FINDINGS OF FACT

1.  The injury to the veteran's right foot is relatively 
asymptomatic.  

2.  The veteran's ichthyosis of the thighs is manifested by 
some mild scales over both lower extremities which have not 
been described as exceptionally repugnant.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for ichthyosis of the thighs have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that each of the 
veteran's claims for 

increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a). The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist him in the development of facts pertinent 
to his claims.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned for musculoskeletal 
disabilities on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).




I.  Residuals of an Injury of the Right Foot

The veteran sustained an injury to his right foot in a motor 
vehicle accident while in service.  In a May 1981 rating 
decision, the RO granted service connection for residuals of 
an injury of the right foot, which is currently evaluated as 
10 percent disabling.  The veteran recently filed a claim in 
which he asserted that his right foot disability was more 
severely disabling than reflected in the 10 percent rating.  
For the following reasons, the Board disagrees and finds that 
the preponderance of the evidence is against the veteran's 
claim.

In connection with this claim, the veteran was afforded an 
examination by the VA in February 1998 to evaluate the nature 
and severity of his right foot disability.  At that time, the 
veteran reported increased nocturnal pain in his right foot 
over the prior two years.  He said he was able to walk one 
mile and did not require an assistive devise to ambulate.  He 
wore normal shoes and did not use any orthotics.  It was 
noted that the veteran was obese.

On physical examination, the veteran walked with a normal 
heel and toe gait.  The right foot demonstrated dorsiflexion 
of 20 degrees and plantar flexion of 40 degrees.  He had 
symmetric subtalar motion which was nontender.  A minimal 
amount of tenderness of the great toe was present with forced 
maximal dorsiflexion and plantar flexion.  He had palpable 
distal pulses.  Sensation was intact in the saphenous, sural, 
superficial peroneal, and the posterior tibial distributions.  
There was decreased pinprick sensation about the foot in the 
sural distribution.  Mild tenderness was present about the 
anterior talofibular ligament, which was the point of maximum 
tenderness about his foot an ankle.  Pain was also present 
about the anterior ankle which was his second most tender 
area on his foot.  X-rays taken in March 1997 revealed a 
questionable tarsal coalition of the third metatarsal and 
cuneiform and bilateral pes planus.  The impression was 
bilateral pes planus, which was non-painful; and tenderness 
about the anterior fibula, which may have 

represented a ligamentous sprain.  The examiner commented it 
was unlikely that the veteran's foot pain was related to his 
injury in service.  The examiner then recommended the veteran 
see a physician regarding weight reduction, orthotics and the 
use of frequent changes and shoe inserts if necessary. 

The veteran's service-connected residuals of an injury of the 
right foot have been evaluated under Diagnostic Code 5284, 
for "other foot injuries."  Under this code provision, a 10 
percent evaluation is warranted where there is a moderate 
foot injury, a 20 percent evaluation requires a moderately 
severe foot injury, and a 30 percent evaluation requires a 
severe foot injury.  To attain a rating of 40 percent, the 
disability must be manifested by actual loss of use of the 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's right foot disability 
under Diagnostic Code 5284, as the evidence reveals this 
service-connected disability to be productive of no more than 
moderate overall impairment.  In this respect, the only 
pertinent findings contained in the February 1998 examination 
report were a decrease in pinprick sensation in the sural 
distribution; mild tenderness about the anterior talofibular 
ligament and anterior ankle; and X-ray evidence of a 
questionable coalition of the third metatarsal and cuneiform, 
as well as bilateral pes planus.  Nevertheless, the veteran 
walked with a normal heel and toe gait, did not require the 
use of an assistive device to ambulate, and demonstrated good 
range of motion of the right foot (20 degrees of dorsiflexion 
and 40 degrees of plantar flexion).  See 38 C.F.R. § 4.71, 
Plate II (compared to a standard range of motion of 0 to 20 
degrees on dorsiflexion).  More importantly, the Board 
emphasizes that the examiner concluded it was unlikely that 
any of the veteran's complaints of pain were related to the 
injury he sustained in service, and suggested that the 
veteran see a physician regarding weight reduction.  Thus, 
the Board finds that the RO properly evaluated the veteran's 
service-connected residuals of an injury of the right foot as 
10 percent disabling under Diagnostic Code 5284.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998); VAOPGCPREC 9-
98 (Aug. 14, 1998).  As previously noted, however, a medical 
opinion contained in the February 1998 examination report 
concluded it was unlikely that the veteran's complaints of 
pain were related to his injury in service.  In any event, 
the veteran's right foot demonstrated good range of motion, 
with no objection evidence of functional loss due to pain or 
weakness.  It appears, moreover, that the RO has already 
considered the veteran's complaints of pain in arriving at 
the current 10 percent evaluation.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residuals of an injury of the right 
foot.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

II.  Ichthyosis of the Thighs

The veteran's ichthyosis of the thighs is currently evaluated 
as 10 percent disabling under Diagnostic Code 7806.  Under 
this provision, a 10 percent evaluation is assigned where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations; or where the disorder is 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

The veteran recently filed a claim alleging that an increased 
disability evaluation was warranted for his skin condition.  
In February 1998, the veteran was afforded a dermatological 
examination by the VA to determine the nature and severity of 
this 

condition.  The examiner recorded the veteran's history of 
dry skin over the entire body since 1979.  The veteran said 
he treated this condition with Nivea cream and Dove soap.  
Examination of the skin revealed only mild scales over both 
lower extremities, with no erythema or edema present.  The 
rest of the body was otherwise unremarkable.  The assessment 
was asteatotic eczema. 

In applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for his service-
connected skin condition.  The only objective findings 
contained in the February 1998 examination report were mild 
scales over the lower extremities.  However, there was no 
evidence of any ulceration, extensive exfoliation or 
crusting, nor was there evidence of any systemic or nervous 
manifestations.  The examiner also did not describe the 
veteran's scales as exceptionally repugnant.  Under these 
circumstances, the preponderance of the evidence is against 
an evaluation in excess of 10 percent under Diagnostic Code 
7806. 

III.  Consideration of Extra-Schedular Evaluations

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing or assertion 
that the disabilities under consideration have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
points out that a March 1997 VA examination report noted that 
the veteran was employed as a custodian.  The veteran said he 
was able to continue working but was required to stop and 
rest on occasion because of plantar foot pain.  Accordingly, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of an 
injury of the right foot is denied.

An evaluation in excess of 10 percent for ichthyosis of the 
thighs is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

